CARMAX REPORTS RECORD THIRD QUARTER RESULTS Richmond, Va., December 21, 2010 – CarMax, Inc. (NYSE:KMX) today reported results for the third quarter ended November 30, 2010. § Net sales and operating revenues increased 23% to $2.12 billion from $1.73 billion in the third quarter of last year. § Comparable store used unit sales increased 16% for the quarter. § Total used unit sales rose 18% in the third quarter. § Net income increased to $82.4 million, or $0.36 per diluted share, compared with $74.6 million, or $0.33 per diluted share, earned in the third quarter of fiscal 2010. · In the third quarter of last year, net earnings were increased by $0.09 per share for CarMax Auto Finance (CAF) favorable adjustments, primarily related to mark-to-market increases in the fair value of retained subordinated bonds and a reduction in the funding costs of loans originated in previous periods. Third Quarter Business Performance Review Sales.“We are pleased to report another quarter of solid increases in sales,” said Tom Folliard, president and chief executive officer.“Comparable store used unit sales increased 16%, representing our strongest comps in several years.”The increase in used unit sales was fueled by both a continued rebound in customer traffic and an improvement in sales conversion.We believe a portion of the rise in sales conversion reflected improvements in consumer credit availability. Wholesale unit sales increased 26% compared with the third quarter of fiscal 2010.The improvement reflected increases in both appraisal traffic and our appraisal buy rate.Similar to the last several quarters, we believe the rebound in the appraisal buy rate was driven primarily by the strength of wholesale industry used vehicle pricing, which has allowed us to provide higher appraisal offers. Other sales and revenues increased 17% compared with the prior year’s third quarter.Extended service plan (ESP) revenues increased 31%, reflecting both the growth in used unit sales and an increase in ESP penetration.ESP penetration benefited from refinements in the plan design implemented earlier this fiscal year.Service department sales were similar to the prior year quarter, as service resources were used primarily in reconditioning vehicles to support retail unit sales.Net third-party finance fees declined modestly as an increase in fees received from third-party providers was more than offset by the effect of an increase in the percentage of sales financed by our subprime finance providers. -more- CarMax, Inc. Page2 of 10 Gross Profit.Total gross profit increased 23% to $297.9 million from $242.9 million in the third quarter of fiscal 2010, primarily reflecting the increases in used and wholesale unit sales and ESP revenues, as well as an improvement in total gross profit dollars per retail unit.Total gross profit per retail unit increased $127 to $3,175 per unit in the current quarter from $3,048 per unit in the corresponding prior year quarter. Used vehicle gross profit per unit of $2,103 in the current quarter was relatively unchanged from the $2,100 reported in the prior year quarter. Wholesale gross profit per unit increased to $878 in the current quarter, compared with $827 in the third quarter of last year.The continued strength of our wholesale profits reflected the favorable wholesale pricing environment, as well as the continued strong dealer attendance and resulting dealer-to-car ratios at our auctions. CarMax Auto Finance.Effective March 1, 2010, we adopted new accounting standards under which we now recognize all transfers of auto loan receivables into securitization transactions as secured borrowings.Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses. CAF income was $55.7 million compared with $65.8 million in last year’s third quarter.In the prior year period, CAF income was increased by adjustments totaling $31.6 million related to loans originated in previous fiscal periods.These adjustments included $17.6 million of favorable mark-to-market adjustments on retained subordinated bonds and $11.9 million related to more favorable funding costs for auto loans refinanced during the quarter that had been originated in earlier periods. SG&A.Selling, general and administrative expenses increased 14% to $219.7 million from $192.1 million in the prior year’s third quarter, compared with the 23% increase in total revenues.The increase in SG&A primarily reflected increases in sales commissions and other variable costs associated with the growth in unit sales, and higher advertising expense.As sales trends have improved, we have targeted higher levels of advertising expenditures.The SG&A ratio improved to 10.4% in the current year’s quarter compared with 11.1% in the prior’s year quarter, reflecting the leverage associated with the increases in both unit sales and average selling prices. -more- CarMax, Inc. Page3of 10 Supplemental Financial Information Sales Components (In millions) Three Months Ended November 30 (1) Nine Months Ended November 30 (1) Change Change Used vehicle sales $ $ % $ $ % New vehicle sales % )% Wholesale vehicle sales % % Other sales and revenues: Extended service plan revenues % % Service department sales )% )% Third-party finance fees, net ) ) )% ) )% Total other sales and revenues % % Net sales and operating revenues $ $ % $ $ % Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. Retail Vehicle Sales Changes Three Months Ended November 30 Nine Months Ended November 30 Comparable store vehicle sales: Used vehicle units 16
